Order entered August 2, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00741-CV

                 COCKERELL DERMATOPATHOLOGY, P.A., Appellant

                                                V.

 MEDICAL BILLING SERVICES, INC. D/B/A ORION MBS: ORION HEALTHCORP
INC.; JOSEPH A. SEALE; DALE BRINKMAN; ARVIND WALIA, AND RAVI SANKAR
                          CHIVUKULA, Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-02365

                                           ORDER
       Before the Court is Ravi Sankar Chivukula’s August 1, 2017 agreed motion to extend

time to file a brief. We GRANT the motion to the extent that we ORDER Mr. Chivukula’s

brief filed on or before August 28, 2017. See TEX. R. APP. P. 4.1(a); 38.6(a).


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE